Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 20 January 2022 has been entered.

Status of Claims
Claims 1, 2, 4, 5, 7, 12, 14, 15, 17, 22, 26, 31, 32, 34, 36, 39, 43, 50, 51 and 53-56 are pending.
Claim 22 is withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected species. Election was made with no statement of traverse in the reply filed on 08 April 2021 to the Restriction/Election Office Action mailed 08 February 2021.
	Claims 1, 2, 4, 5, 7, 12, 14, 15, 17, 26, 31, 32, 34, 36, 39, 43, 50, 51 and 53-56 are rejected.
	Claims 5, 7, 15, 17, 26, 39 and 43 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/US2016/039595, 06/27/2016.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 1, 2, 4, 5, 7, 12, 14, 15, 17, 26, 31, 32, 34, 36, 39, 43, 50, 51 and 53-56 have the effective filing date of 27 June 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 January 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5, 7, 15, 17, 26, 39 and 43 are objected to because of the following informalities:

Claim 5 recites: “The method of claim 4, wherein at least one of: (a) the mPOMA-G analysis is performed daily,…”, which should read: “The method of claim 4, further comprising at least one of: (a) the mPOMA-G analysis is performed daily,…”
Claim 7 recites: “The method of claim 5, wherein at least one of: (a) trunk sway comprises…”, which should read: “The method of claim 5, further comprising at least one of: (a) trunk sway comprises…”
Claim 15 recites:  “The method of claim 1, wherein at least one of: (a) the sALP is administered…”, which should read: “The method of claim 1, further comprising at least one of: (a) the sALP is administered…”
Claim 17 recites: “The method of claim 1, wherein at least one of: (a) the increase in the average mPOMA-G score…”, which should read: : “The method of claim 1, further comprising at least one of: (a) the increase in the average mPOMA-G score…”
Claim 26 recites: “The method of claim 1, wherein at least one of: (a) the sALP is formulated…”, which should read: “The method of claim 1, further comprising at least one of: (a) the sALP is formulated…”
Claim 39 recites: “The method of claim 1, wherein at least one of: (a) the sALP is physiologically active toward PEA, PPi, and PLP;…”, which should read: “The method of claim 1, further comprising at least one of: (a) the sALP is physiologically active toward PEA, PPi, and PLP;…” 
Claim 43 recites: “The method of claim 39, wherein at least one of: (a) determination of sALP activity comprises…”, which should read: “The method of claim 39, further comprising at least one of: (a) determination of sALP activity comprises…”
 
Other language will be considered.
Appropriate correction is required. 

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 39 and 43 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
[Claim 43 is dependent on claim 39, contains all of the limitations of claim 39, and, therefore, is rejected for this same reason.]

Claims 39 and 43 are indefinite, because they recite insufficient, improper or unclear antecedent basis for the limitations in the claim(s).

Claim 39 recites: “The method of claim 1, wherein at least one of:… (f) the mPOMA-G analysis is performed before administration of the sALP; and (g) the mPOMA-G analysis is performed after administration of the sALP.”
Claim 1 recites: “A method of treating hypophosphatasia (HPP) in a subject of about 5 to about 15 years of age having an average modified Performance-Oriented Mobility Assessment - Gait (mPOMA-G) score of about 5 or less,…”
However, claim 1 does not recite that the mPOMA-G test is performed. That is, there are no steps recited in claim 1 which describe performing the mPOMA-G test. On the other hand, claim 39 recites, in some limitations, that the mPOMA-G test is performed.
For the purpose of compact prosecution, claim 39 will be considered to be dependent upon claim 4, which recites: “The method of claim 1, wherein the method further comprises performing an mPOMA-G analysis.”
Prior art will be applied according to this interpretation.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1, 2, 4, 5, 7, 12, 14, 15, 17, 26, 31, 32, 34, 36, 39, 43, 50, 51 and 53-55 under 35 U.S.C. §103 as being unpatentable over Crine et al. in view of Kishnani et al., Pradhan et al. as evidenced by Abbruzzese, and in view of McCormack et al., in the Final Office Action mailed 14 September 2021, is withdrawn in view of Applicants' amendment received 20 January 2022. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 7, 12, 14, 15, 17, 26, 31, 32, 34, 36, 39, 43, 50, 51 and 53-56 are rejected under 35 U.S.C. §103 as being unpatentable over Crine et al. (U.S. Patent Application Publication No. 2013/0323244 A1) in view of Kishnani et al. ((2012) Endoc. Abs. 29: 1-2), and Pradhan et al. ((2015  Feb.) J. Bone Miner. Res. Abstracts SU0380, pg. S316) as evidenced by Abbruzzese ((1998) Amer. J. Nurs. 98(12): 16J-16L), and in view of McCormack et al. ((2011) CMAJ 183(1): 65-69) and Phillips et al. ((2015 Jun) Bone Abstracts 4(P136): 1-2).
[All references except Phillips et al. cited in the Final Office Action mailed 14 September 2021.]

Crine et al. addresses some of the limitations of claims 1 and 12, and the limitations of claims 26 [species election], 31 [species election], 32, 34, 36, 39 [species election] and 43.
Regarding claims 1 and 12, Crine et al. shows the treatment of various diseases using alkaline phosphatase and/or natriuretic peptide (NP) (pg. 1, para. [0003]). Numerous diseases and conditions involve abnormal skeletal function, structure or growth of bone or cartilage, including hypophosphatasia (HPP) (pg. 1, para. [0004]). In some embodiments, the disease is infantile HPP, childhood HPP or adult HPP (pg. 11, cont. para. [0129]). The method includes administering to the subject a therapeutically effective amount of a pharmaceutical composition including a polypeptide including structure A-sALP-B, where sALP (soluble alkaline phosphatase) is the extracellular domain of an alkaline phosphatase (pg. 1, para. [0008] and [0010]). In some embodiments, the first polypeptide includes or consists of the amino acid sequence of SEQ ID NOs.: 1204 or 1221 (pg. 7, para. [0090] [SEQ ID NO. 1204 = instant SEQ ID NO. 1]). The pharmaceutical composition (i.e., sALP polypeptide and/or NP polypeptide) is administered in a dosage of between about 0.2mg/kg to about 20mg/kg once, twice, three or four times daily. In some embodiments, the pharmaceutical composition is administered to the subject in a dosage of between 0.5mg/kg to about 500mg/kg once, twice, three or four times weekly (pg. 6, para. [0083] thru [0084]). The duration of the dosing regimen can be 1 to 30 days, weeks or months or for the remaining lifespan of the subject (pg. 45, para. [0374] [Claim 1- A method of treating hypophosphatasia (HPP) in a subject of about 5 to about 15 years of age, wherein said method comprises administering a soluble alkaline phosphatase (sALP) to the subject at a dosage providing about 6 mg/kg/week of the sALP for at least one year, wherein the sALP comprises an amino acid sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 1, and wherein the method comprises administration of sALP at an increased dosage providing about 9 mg/kg/week] [Claim 12- a treatment period of at least 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 year(s) or longer]).
Regarding claims 26, 34 and 36, the pharmaceutical composition includes a pharmaceutically acceptable excipient, e.g., saline (pg. 7, para. [0092] [Claim 26- the sALP is administered as a pharmaceutical composition with at least one pharmaceutically acceptable carrier] [species election]). 
Aqueous carriers include sodium chloride solution (ppg 43, para. [0354] [Claim 34- the at least one pharmaceutically acceptable carrier is saline] [Claim 36- describes the alternative option in claim 34 (i.e., or sodium chloride and sodium phosphate), not shown]).
Regarding claim 31, the described polypeptides can be used to treat any disorder, disease, phenotype or other abnormality that affects the function, structure or growth of bone or cartilage (pg. .40, para. [0323]). Skeletal dysplasias are bone or cartilage disorders characterized by short stature, and include numerous abnormalities in addition to short stature, including waddling gait (pg. 40, para. [0326] [Claim 31- the subject exhibits one or more symptoms of HPP selected from a group which includes gait disturbance] [species election]). 
Regarding claim 32, treatment is designed for relief of symptoms of the associated disease. Treatment is directed specifically toward the improvement of the associated disease and/or removal of the cause of the associated disease. Treatment is directed to minimizing, partially or completely inhibiting the development of the associated disease or pathological condition or disorder (pg. 15, para. [0168] [Claim 32- the subject exhibits an improvement in the one or more symptoms of HPP after administration of the sALP]).
Regarding claims 39 and 43, one or more described compositions is administered in an amount that is therapeutically effective to treat a(n) HPP phenotype including elevated blood and/or urine levels of inorganic pyrophosphate (PPi), elevated blood and/or urine levels of phosphoethanolamine (PEA), elevated blood and/or urine levels of pyridoxal 5’-phosphate (PLP) and/or incomplete femoral, tibial or metatarsal bone mineralization (pg. 11, para. [0131]). Accumulation of PPi could be minimized by using any of the described compositions and methods including sALP or sALP analog (e.g., polypeptide of SEQ ID NO.: 1204) (pg. 46, para. [0383] [Claim 39- at least one of: (a) the sALP is physiologically active toward PEA, PPi, and PLP] [species election] [Claim 43- at least one of: (a) the determination of sALP activity comprises measuring at least one of phosphoethanolamine (PEA), inorganic pyrophosphate (PPi), and pyridoxal 5'-phosphate (PLP) in at least one of serum and blood from the subject of about 5 to about 15 years of age]). 
  
Crine et al. does not show: 1) the modified Performance-Oriented Mobility Assessment-Gait (mPOMA-G) test [Claim 1]; 2) the mPOMA-G test does not comprise gait initiation [Claim 1]; 3) 1) the subject did not exhibit an increase in the average mPOMA-G score of at least 0.6 or more after administration of a soluble alkaline phosphatase (sALP) at a dosage providing about 6 mg/kg/week for a treatment period of at least one year [Claim 1]; 4) any of the limitations related to mPOMA-G physical assessment categories or scoring [Claims 1, 2, 4, 5 [species election], 7, 12, 14, 15, 17 and 53 [species election]; 5) the subject exhibits decreased reliance on an assistive device for mobility after administration of the sALP [Claim 50]; 6) the assistive device for mobility is selected from the group consisting of a wheelchair, braces, crutches, and orthotics [Claim 51]; 7) the administration of the sALP at the increased dosage of 9 mg/kg/week results [Claims 12, 54 and 55]; and 8) the mPOMA-G test does not comprise path [Claim 56].

Kishnani et al. provides information that would motivate one of ordinary skill in the art to use a physical assessment tool to determine the functional improvement of subjects having hypophosphatasia (HPP) after treatment with a soluble alkaline phosphatase composition (TNSALP), by way of addressing the mPOMA-G limitation of claim 1. Kishnani et al. also provides motivation for using an untreated subject of about 5 to 15 years old as a(n) HPP control, by way of addressing some of the limitations of claim 2.
Kishnani et al. teaches that hypophosphatasia (HPP) is a heritable bone disease that results from low alkaline phosphatase (TNSALP) (tissue non-specific soluble ALP) activity. Inorganic pyrophosphate (PPi), an inhibitor of mineralization, and pyridoxal 5’-phosphate (PLP) are substrates that accumulate in HPP (pg. 1, para. 1 [nexus to Crine et al.] [treat HPP with sALP, elevated levels of PPi and PLP]). ENB-0040 is a bone-targeted, recombinant human TNSALP that improves skeletal mineralization in affected infants and children with HPP. Six adolescents and 13 adults with HPP (ages 14-68) were enrolled in the study and received either no treatment or 2.1 or 3.5 mg/kg per week of ENB-0040 via daily subcutaneous injections (pg. 1, para. 3 [nexus to Crine et al.] [subjects include 5-15 year olds, 0.5mg/kg to about 500mg/kg once, twice, three or four times weekly as dosage of sALP]).
Regarding claims 1 and 2, substrate levels and six-minute walk test (6MWT) evaluations were performed following 24 weeks of TNSALP treatment. At baseline patients averaged 349m during the 6MWT, with 10 out of 19 requiring assistive devices during testing. At week 24, treated patients improved +26m vs no improvement for controls. Of 12 patients with functional impairment, nine improved (pg. 1, para. 2 and 5 [6MWT ~ mPOMA-G] [nexus to Crine et al.] [waddling gait] [Claim 1- performing a gait assessment test] [Claim 2- average test score is determined relative to an average score of an untreated subject]).

Pradhan et al. as evidenced by Abbruzzese provides information that would motivate one of ordinary skill in the art to substitute the 6MWT gait assessment, shown by Kishnani et al., with the mPOMA-G gait assessment, by way of addressing the limitations of claims 1, 2, 4, 5, 7, 14, 15, 17 and 53 [species election].
Pradhan et al. teaches that hypophosphatasia (HPP) is a rare, serious, and potentially fatal genetic disorder caused by loss-of-function mutation(s) in the gene encoding the tissue-nonspecific isoenzyme of alkaline phosphatase (TNSALP). Asfotase alfa is a human recombinant tissue-nonspecific alkaline phosphatase-Fc-deca-aspartate fusion protein in development as a treatment for HPP (pg. S316, entry SU380, para. 1 [nexus to Crine et al. and Kishnani et al.] [treat HPP using a(n) sALP]). All PD endpoints approached a plateau around a weekly dose of 6m/kg of TNSALP administered 3 or 6 times a week (pg. S316, entry SU380, column 2, lines 4-7 [nexus to Crine et al.] [administer 0.5mg/kg to about 500mg/kg once, twice, three or four times weekly]).
Regarding claims 1, 2, 4 and 5, pharmacodynamics (PD) data selected for analysis covered a continuum of mechanistic biomarkers to clinical endpoint, including reduction of TNSALP substrate levels (plasma inorganic pyrophosphate or PPi and pyroxidal-5’-phosphate or PLP), and leading to improvements in bone mineralization, including skeletal morphology and musculoskeletal function, assessed by: 1) the 6-minute walk test (6MWT); 2) Bruininks-Oseretsky test of motor proficiency, second edition (BOT-2); and 3) a modified performance-oriented mobility assessment-gait subtest (MPOMA-G) (pg. S316, entry SU0380, para. 2). Dose-exposure-response relationships for all endpoints were explored across a range of possible dosing regimens. PD endpoints approached a plateau around a weekly dose of 6mg/kg administered SC at 3 or 6 times a week. This dose regimen shows normalization of TNSALP substrates from elevated levels prior to treatment (pg. S316, entry SU0380, para. 3 [Claim 1-  A method of treating hypophosphatasia (HPP) in a subject of about 5 to about 15 years of age having an average modified Performance-Oriented Mobility Assessment - Gait (mPOMA-G))] [Claim 2- average mPOMA-G score is determined relative to an average mPOMA-G score of an untreated subject] [Claim 4- the method further comprises performing an mPOMA-G analysis] [Claim 5- (a) the mPOMA-G analysis is performed one or more times per week]).

Pradhan et al. does not show the specific physical measurements that are made while performing the mPOMA-G assessment, and does not show specific score values, with regard to claims 7, 14, 15, 17 and 53 [species election]. 
Abbruzzese shows the specifics of the Performance-Oriented Mobility Assessment (POMA) Tool as devised by Tinetti, which can be modified to address only gait-related movements, by way of addressing the limitations of claims 1, 2, 4, 5, 54 and 55 [species election], 7, 12, 14, 15, 17 and 53 [species election]. Abbruzzese shows that whether or not the patient uses an assistive device is a parameter that is addressed in the POMA tool, by way of addressing the limitations of claims 50 and 51.
Regarding claims 7, 14, 15, 17 and 53 [species election], Abbruzzese shows that the POMA assessment tool includes Balance Tests and Gait Tests. The Gait Tests include: initiation of gait, step length and height, step symmetry, step continuity, path, trunk and walking stance. The step length and height, and step symmetry categories include individual assessments of both the right and left leg and/or foot (pp. 16K thru 16L). Patient participants are given a rating (between 0 and 1 (or 2, depending on the test) for each test and given a total score which can provide valuable information as well as identifying which patients are at risk for falling (pg. 16J, column 2 para. 3).  The scores can be useful in determining a patient’s need for rehabilitation. The gait assessment can guide a practitioner’s neurologic and musculoskeletal evaluations by suggesting the location of abnormalities (pg. 16J, column 2, last para. thru pg. 16K, column 1, lines 1-5). A multifaceted approach to treatment interventions is often best (pg. 16L, column 1, para. 1). The maximum score on the gait section is 12 (pg. 16J, column 2, para. 3).
See chart below (pg. 16L): 


    PNG
    media_image1.png
    797
    789
    media_image1.png
    Greyscale

Regarding claims 50 and 51, at the beginning of the test, the patient is asked to perform a series of tasks on which he’s judged to be steady without assistance, steady with some form of adaptation (for example, using a cane or other assistive device) or unsteady. The examiner notes the distance between the feet in assessing the base of support and whether an assistive device is needed (pg. 16J, column 1, last para. thru column 2, para. 1).

McCormack et al. provides information from which one of ordinary skill in the art of therapeutic drug administration would be motivated and expect to increase the dosage of a drug (here, sALP increased to 9 mg/kg/week) if a lower dosage (here, 6 mg/kg/week) was ineffective in resulting in the desired treatment criteria, by way of addressing the limitations of claims 1, 12, 54 and 55. McCormack et al. also provides motivation for setting a level of said desired treatment criteria (here, an increase in the average mPOMA-G score of at least 0.6 or 1.0 or more), by way of addressing the limitations of claims 54 and 55.
Regarding claims 1, 12, 54 and 55, McCormack et al. teaches that it is recommended to use a very low dose when starting a new medication (pg. 65, column 1, para. 1). Starting with a very low dose may add some complexity to treatment initiation and take more time both in developing a treatment plan with the patient and reaching the best dose for the patient. During titration, some patients (and perhaps clinicians) may lose patience with the process and assume the medication is ineffective after only a few dose increases. Clinicians need to educate patients about how the best dose for them may be higher than the starting dose and that it may take a few increases to find the right dose (pg. 68, column 1, para. 1).

Phillips et al. provides information that would motivate one of ordinary skill in the art of gait prediction to modify the POMA-G test (e.g., by omitting gate initiation and path assessments) so as to better assess gait impairment in a specific patient group, such as subjects with HPP, by way of addressing the limitations of claims 1 and 56.
	Phillips et al. shows an adaptation of the performance-oriented mobility assessment (POMA-G), a widely used and validated clinical gait assessment tool for adults, to use in children with hypophosphatasia (HPP) (pg. 1, para. 1, Objective [nexus to Pradhan et al. and Abbruzzese] [assessment of gait task performance to determine treatment efficacy in HPP patients, POMA-G assessment test]). 
	Regarding claims 1 and 56, the 12-point POMA-G (12, no impairment and 0, greatest impairment) was chosen as a potential measure of clinically meaningful musculoskeletal impairments in children with HPP because the majority of components (including trunk sway, walking stance, and step and gait assessments) directly or indirectly measure defects seen in HPP. The POMA-G was modified (modified performance-oriented mobility assessment (MPOMA-G)) to focus on its components most relevant to HPP, while increasing utility in video analysis. The relationship between MPOMA-G scores and other clinical outcome measures available in these patients, minimally, the 6-MinuteTrunk sway, were evaluated to increase the sensitivity and consistency amongst test ratings (pg. 1, para. 2, Methods thru pg. 2, line 1 [nexus to Pradhan et al.] [6MWT to assess HPP patients]). The MPOMA-G was a reliable and valid measure for detecting clinically significant impairments in gait in videos of children with hypophosphatasia (HPP) (pg. 2, para. 1, Conclusions).
	
Compare to Applicant’s use of the 6MWT to determine the validity of the mPOMA-G test to assess gait improvements in HPP patients (pg. 35, lines 25-35, Example 4).
Compare to Applicant’s recitation that gait initiation is indicative of neurologic abnormality (e.g., Parkinson's disease) and is less likely to be secondary to musculoskeletal defects; therefore, gait initiation was not expected to be affected by the physical disabilities specific to HPP (spec., pg. 30, lines 23-25). Initiation of gait was removed, because patients with HPP do not typically have difficulty initiating gait (spec., pg. 31, lines 1-2). That is, one of ordinary skill in the art would be motivated to tailor a gait assessment test so as to better correlate with the subject group being assessed, as Phillips et al. has done with regard to HPP patients, specifically children.

	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of treating hypophosphatasia (HPP) in a subject, comprising administering a soluble alkaline phosphatase (sALP) to the subject, as shown by Crine et al., by applying a gait assessment test, such as the mPOMA-G, to determine the baseline levels and improvement levels of a subject’s ambulatory ability post-sALP treatment [Claims 1, 2, 4, 5 [species election], 7, 12, 14, 15 and 17 [species election]], with a reasonable expectation of success. Kishnani et al. shows that the improvement of subjects with HPP who are treated with tissue-nonspecific (TN)SALP can be monitored using a gait measurement test, such as the six-minute walk(ing) test (6MWT), and treatment of HPP with a(n) sALP is shown by Crine et al. (MPEP 2143 (I)(G)). In addition, Crine et al. teaches that waddling gait is one “abnormality” associated with bone disorders, which, in turn, are associated with HPP (MPEP 2143 (I)(G)). Kishnani et al. shows that at baseline patients averaged 349m, and while after week 24 of treatment patients improved +26m (pg. 1, para. 5).
In addition, it would have been obvious to have substituted the gait assessment test of Kishnani et al. (i.e., 6MWT) with the mPOMA-G test [Claims 1, 2, 4, 5, 7, 12, 14, 15 and 17], shown by Pradhan et al. as evidenced by Abbruzzese, with a reasonable expectation of success, because Pradhan et al. teaches that the mPOMA-G test can be used (in conjunction with the 6MWT) to assess the skeletal morphology and musculoskeletal function of a patient being treated for HPP with a(n) sALP (MPEP 2143 (I)(A,G)). The mPOMA-G test (i.e., the gait section of the POMA test, as shown by Abbruzzese) is a more detailed test (compared to the 6MWT) for assessing gait mobility, and, therefore, would reliably predict gait abnormalities, and also be an improvement over the 6MWT (MPEP 2143 (I)(G)). For example, Abbruzzese teaches that the gait assessment section of the POMA test can guide a practitioner’s evaluations by suggesting the location of a subject’s abnormalities. Abbruzzese teaches that the maximum score on the POMA gait section is 12; therefore, it would be obvious to one of ordinary skill in the art to determine the optimal score of those patients who would benefit from HPP treatment, e.g., by selecting subjects who exhibit an average mPOMA-G of about 5 or less [Claim 1] (MPEP 2144 (I) and (II)). 
It would have been further obvious to have determined that a(n) HPP patient would have decreased reliance on an assistive device, such as a wheelchair, braces, crutches or orthotics, upon administration of a(n) sALP [Claims 50 and 51], with a reasonable expectation of success, because Crine et al. teaches that a(n) sALP treats bone-related diseases, such as HPP, which present as a waddling gait, and Kishnani et al. and Abbruzzese show that HPP patients are likely to use an assistive device in order to perambulate. For example, Kishnani et al. teaches that 10 out of 19 patients in the study required assistive devices during testing (pg. 1, para. 5) (MPEP 2143 (I)(G)). 
One of ordinary skill in the art would have been motivated to have made those modifications, because the incorporation of a gait assessment test, such as the mPOMA-G, would provide for an additional way to monitor a(n) HPP subject’s treatment response to the administration of a(n) sALP (i.e., besides monitoring the measurement of blood or urine concentrations of the ALP substrates PPi, PEA and/or PLP), thereby, improving on the determination of overall treatment efficacy and range, especially because the symptoms of HPP include gait disturbances.
It would have been further obvious to have increased the dosage of a drug (here, sALP increased to 9 mg/kg/week) if a lower dosage (here, 6 mg/kg/week) was ineffective in resulting in the desired treatment criteria [Claims 1, 12, 54 and 55], and to have set a level of said desired treatment criteria (here, an increase in the average mPOMA-G score of at least 0.6 or 1.0 or more) [Claims 54 and 55], with a reasonable expectation of success, because McCormack et al. teaches that it is (or should be) standard drug administration protocol to start with a low dose and to increase to a higher dose in order to achieve a desired therapeutic outcome for a particular patient (MPEP 2144 (I)).
In addition, Crine et al. teaches that the actual dose should be carefully selected and titrated by an attending physician or nutritionist based upon clinical factors unique to each subject. The optimal periodic dose will be determined by methods known in the art and will be influenced by factors such as the age of the subject, as indicated above, and other clinically relevant factors. It is advisable to begin with low doses to determine if adverse side effects are experienced (pg. 45, para. [0378] thru pg. 46, cont. para. [0378]). Doses can be administered, e.g., hourly, bihourly, daily, bidaily, twice a week, three times a week, four times a week, five times a week, six times a week, weekly, biweekly, monthly, bimonthly, or yearly. Alternatively, doses can be administered, e.g., twice, three times, four times, five times, six times, seven times, eight times, nine times, 10 times, 11 times, or 12 times per day. In particular embodiments, the dosing regimen is once weekly. The duration of the dosing regimen can be, e.g., 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, or 30 day(s), week(s), or month(s) or even for the remaining lifespan of the subject. The amount, frequency, and duration of dosage will be adapted by the clinician in accordance with conventional factors such as the extent of the disease and different parameters from the subject (pg. 45, para. [0374]). Treatment with sTNALP-FcD10 rescued the mineralization defect that is present in osteoblasts (FIG. 3B).Increasing doses of sTNALP-FcD10 provided increased calcific deposition in a dose-dependent manner (FIG. 3B, bottom, and FIG. 3C) (pg. 46, para. [0386]).
In addition, it would have been obvious to one of ordinary skill in the art of therapeutic drug administration to have used routine optimization to have determined the optimal dosage amount and administration regimen to have effectively treated a particular patient, based on desired treatment outcome criteria (MPEP 2144.05 (II)(A). 
One of ordinary skill in the art would have been motivated to have made those modifications, because both McCormack et al. and Crine et al. teach that it is standard drug administration protocol to set desired treatment outcome criteria and to adjust the drug dosage (for example, by starting at a lower dose and increasing to a higher dose) in order to reach said desired treatment outcome with regard to the individual characteristics of the patient (e.g., severity of disease, age, weight, symptomology). Therefore, it would have been obvious, and one would have been motivated, to have set a desired treatment outcome criteria, such as an increase in the average mPOMA-G score of at least 0.6 or 1.0 or more over a particular period of time, and to have adjusted the dosage of sALP, for example, from 6 mg/kg/week to 9 mg/kg/week, in order to reach said desired treatment outcome criteria when the desired outcome has not been reached with the lower dose or dosage regimen (MPEP 2143 (I)(G) and MPEP 2144 (I)).
It would have been further obvious, and one of ordinary skill in the art would have been motivated, to have modified the POMA-Gait test so as to omit specific assessments (e.g., gait initiation and path) in order to better assess gait difficulties in HPP subjects [Claims 1 and 56], with a reasonable expectation of success, because Phillips et al. teaches that modification of the 12-point POMA-G would be a better assessment tool for treatment efficacy in HPP patients, specifically if modified to include only those gait movement parameters that are uniquely manifest in HPP patients, particularly children. In fact, Phillips et al. concluded that the MPOMA-G was a reliable and valid measure for detecting clinically significant impairments in gait in videos of children with hypophosphatasia.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 7-10, filed 20 January 2022, with respect to the prior art references cited in the 35 U.S.C. §103 rejection, have been fully considered, but they are not persuasive.

1. Applicant remarks (pg. 8, para. 1-3) that hypophosphatasia (HPP) is a rare skeletal disease that exhibits a remarkable range of symptoms and severity. Due to the remarkable range of symptoms and severity of HPP, there exists a need for reliable methods for monitoring patients during sALP therapy. The present inventors discovered that the mPOMA-G analysis could be used to accurately and reliably monitor and guide the treatment of HPP in children and adolescents. mPOMA-G analysis is a modified version of the 12-point Performance-Oriented Mobility Assessment - Gait (POMA-G). The inventors showed that, unexpectedly, mPOMA-G analysis is also a reliable method for detecting clinically significant impairments and changes in gait in HPP patients of about 5 to about 15 years of age (see Example 4, page 35). This was the first time such a metric was demonstrated to have benefit in assessing the progress of therapy in children and adolescents with HPP.
However, in response to Applicant, "[l]t is well settled that unexpected results must be established by factual evidence" In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984)). In addition, a demonstration of mere improvement, without a showing that the improvement is significant or unexpected, is insufficient evidence of unexpected results. See In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995) (MPEP 2145). Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)(MPEP 716.02). First of all, it is noted that the language of claim 1 does not require that a(n) mPOMA-G test be performed. (Only claims 4, 5, 7 and 53 require performing mPOMA-G analysis.) Because the mPOMA-G mobility assessment test appears to be an excerpt of the POMA tool, which is well known and shown in the prior art, it is not clear how it is unexpected that the mPOMA-G mobility assessment could be adapted to detect in younger patients (e.g., from about 5 to 15 years of age) the same type of gait impairments that have been measured in historically elderly patients. The instant specification does not state that the adaptation of the mPOMA-G to younger patients for assessment of HPP is unexpected or surprising, and it is not clear that it would be. Applicant does not explain why this application of the mPOMA-G would be unexpected.
Further in response to Applicant, the instant specification explains that initiation of gait as a specific POMA-G assessment was removed, because patients with HPP do not typically have difficulty initiating gait. Path was removed, because the nature and quality of the clinical video footage was not expected to permit a reliable assessment of path deviations, as well as the potential for the absence of focused and purposeful movement as typical of young children (originally-filed specification, pg. 31, lines 1-5). That is, the modifications of the POMA-G (i.e., the ‘mPOMA-G’) are based on decisions from which one of ordinary skill in the art would then expect the test to more accurately appraise the specific patient group being evaluated. Applicant does not show a comparison between application of the mPOMA-G and POMA-G in the assessment of young HPP subjects (i.e., about 5 to about 15 years of age) in order to demonstrate the improved or unexpectedly better assessment value of the mPOMA-G. 

2. Applicant remarks (pg. 9, para. 1-3) that the cited publications fail to render the claimed method obvious. The Office concedes that Crine, which teaches the treatment of HPP with asfotase alfa, a sALP, fails to teach or suggest using a physical assessment, much less an mPOMA-G assessment, to monitor treatment efficacy. The Office purports to cure the deficiencies of Crine with Kishnani, Pradhan, Abbruzzese, and McCormack. Yet these secondary publications, even if combined, do not teach or suggest using the mPOMA-G metric for a specific subject of 5 years to 15 years of age, nor do the cited publications, even if combined, teach or suggest that a change of 0.6 in the mPOMA-G score is significant and can be used to guide sALP dosing strategies, in particular, in the event the subject is non-responsive to a dosage of 6 mg/kg/week of a sALP, such as asfotase alfa. Pradhan is the only publication cited by the Office that describes any use of the mPOMA-G assessment for an HPP patient. Yet, Pradhan merely describes an mPOMA-G assessment amongst a list of efficacy metrics for a generic HPP patient without providing any guidance as to whether or how an mPOMA-G score could be used to guide sALP therapy decisions. Pradhan specifically states that "all PD endpoints approached a plateau around a weekly dose of 6 mg/kg" (S316). Therefore, Pradhan, even if combined with Crine, would have failed to lead a skilled artisan to increase the dosage of asfotase alfa to 9 mg/kg/week based on a benchmark mPOMA-G score of 0.6, given that Pradhan does not recognize an mPOMA-G benchmark score of 0.6 as providing clinically meaningful information regarding therapeutic efficacy, much less that such a score and the assessment itself is particularly applicable to guiding sALP therapy decisions in a subject of 5 to 15 years of age. The remaining cited publications, Kishnani, Abbruzzese, and McCormack, fail to provide any guidance regarding any use for the m-POMA-G metric.
However, in response to Applicant, one of ordinary skill in the art would understand that any particular assessment tool for determining patient disabilities (such as gait impairment) would need to be tailored to a specific patient group. Kishnani et al. shows that a gait assessment test (i.e., the six-minute walk test (6MWT)) is used to assess a range of HPP patients (6 adolescents, 13 adults) to determine the efficacy of treating said patients with TNSALP (a soluble ALP/alkaline phosphatase), as recited in instant claim 1. Pradhan et al. also shows the use of TNSALP to treat patients with HPP, and assesses the efficacy of treating said patients with TNSALP by applying: 1) the 6MWT, shown by Kishnani et al.; and 2) a modified POMA-G test (MPOMA-G). Abbruzzese is cited to show the specific gait parameters measured in the POMA-G test or. Although Pradhan et al. does not show the specific modifications made to the POMA-G test as claimed, the reference provides motivation for modifying the POMA-G test in order to better establish improvements in gait after sALP treatment in HPP patients. The secondary references (including the newly-provided reference of Phillips et al.) show that it would be obvious to one of ordinary skill (and one would be motivated) to modify the POMA-G assessment test to better correlate with gait improvement after treatment of HPP patients with sALP, and to also determine, because the test is modified, what the optimal score would be (e.g. an increase in the average score of at least 0.6 or more) by which treatment efficacy is being realized. 

3. Applicant remarks (pg. 10, para. 1) that, as is discussed in Example 1 of the specification, the POMA-G analysis has been historically used for elderly patients with other, clinically distinct diseases (e.g., diseases with neurological symptoms, such as ALS, normal pressure hydrocephalus, Parkinson's disease, and stroke) and in younger deaf patients (see, e.g., p. 29 of the specification; see also Abbruzzese). Certain components of the POMA-Gare unusable for HPP patients of 5 to 15 years old, such as gait initiation and path, and were, thus, removed by the present inventors when establishing the mPOMA-G metric (see, e.g., pp. 7 and 31 of the specification; see also new claim 56 and the amendment to claim 1 ). Furthermore, step length and step continuity were modified with a different, more sensitive scale for use in assessing the recited HPP subject. Finally, a scoring key was created to provide score raters with additional details and examples of a child demonstrating step continuity and step clearance and hip and knee flexion at mid-swing (see, e.g., FIGS. 1 and 2 and p. 31 of the specification). Therefore, and contrary to the Office's conclusion, the results observed in the recited subject of 5 to 15 years of age were surprising and could not have been predicted based on any combination of the cited publications, which do not teach or suggest use of the POMA-G metric to assess sALP efficacy in the recited subject, much less how one could modify the POMA-G metric to establish a score relevant to sALP treatment efficacy.
However, in response to Applicant, it is well known that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As noted above, the primary reference of Crine et al. addresses the claimed subject matter regarding the treatment of HPP with sALP, including the incorporation of specific administration dosages. Crine et al. teaches that the sALP polypeptides can be used to treat skeletal dysplasias or any disorder related to bone or cartilage disorders which affect, e.g., waddling gait (i.e. a gait impairment). Kishnani et al. shows that TNSALP is used to treat a range of HPP patients (i.e., adolescents to adults) who are also assessed using the 6MWT to determine if the administered treatment dosage(s) is/are being effective. The 6MWT assesses gait impairment in HPP patients. Pradhan et al. also shows that TNSALP is used to treat HPP patients, and shows the use of three tests to monitor musculoskeletal function: 1) the 6MWT; 2) the Bruininks-Oseretsky test of motor proficiency, second edition (BOT-2); and 3) a modified performance-oriented mobility assessment-gait subtest (MPOMA-G). Abbruzzese shows the individual parameters that are used in the POMA-G assessment. 
Further in response to Applicant, from the cited prior art references, one of ordinary skill in the art would understand, in general, that any gait assessment test could be used and/or modified so as to more accurately determine gait improvement after a specific treatment regimen in any particular patient population. More specifically, however, Phillips et al. teaches that with respect to patients with HPP (especially children), the POMA-G was modified (modified performance-oriented mobility assessment (MPOMA-G)) to focus on its components most relevant to HPP, while increasing utility in video analysis, and found that MPOMA-G was a reliable and valid measure for detecting clinically significant impairments in gait in videos of children with hypophosphatasia. Therefore, it would have been obvious, and one would have been motivated, to have applied a(n) mPOMA-G test (e.g., one which does not comprise gait initiation or path) which focused on only those (gait) parameters more reliably reflective of the gait difficulties of the patient group being assessed, here, HPP children and/or adolescents. 

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631